Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 8 June 2022 is acknowledged.  The traversal is on the ground(s) that Species I contains all the features of Speicies II and not separately patentable is persuasive.  Species III directed to claim 20 remains withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn.  Claims 1-19 are presently examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20170341718 A1) in view of Cloutier (US 20210229790 A1).
Regarding Claim 1, Zimmerman discloses a watercraft, comprising: a hull; a drive unit extending through the hull of the watercraft (See Fig. 1.), the drive unit comprising: a rotational input coupling configured to receive a rotational input (Element 218), the rotational input coupling accessible from a topside of the watercraft, and a drive shaft (Element 116) connecting the rotational input coupling to a propeller (Element 118) positioned on an underside of the watercraft; and a modular hybrid propulsion unit comprising a housing (Element 216) configured to fit within a complementary receiver (paragraph 17) on the topside of the watercraft, the modular hybrid propulsion unit further comprising: a rotational output coupling configured to rotatably engage with the rotational input coupling of the drive unit while the modular hybrid propulsion unit fits within the complementary housing receiver, and a crank (paragraph 20) having one or more crank arms connected to the rotational output coupling for providing a human powered rotational input to the rotational output coupling independent of the electrically powered rotational input by the electric motor.  Zimmerman also disclose an alternate embodiment embodiment an electric motor having a motor shaft connected to the rotational output coupling for providing an electrically powered rotational input to the rotational output coupling.  Zimmerman does not explicitly disclose in the same embodiment an electric motor having a motor shaft connected to the rotational output coupling for providing an electrically powered rotational input to the rotational output coupling.
	Cloutier discloses an electric motor having a motor shaft connected to the rotational output coupling for providing an electrically powered rotational input to the propeller in the same embodiment as pedal powered propulsion. (Element 32)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to  add a motor to the pedal embodiment of Zimmerman such that an electric motor having a motor shaft connected to the rotational output coupling for providing an electrically powered rotational input to the rotational output coupling.  The motivation to modify Zimmerman is assist with pedaling as in a bicycle while maintaining the modularity of Zimmerman.  

Regarding Claim 2, Zimmerman in view of Cloultier discloses the watercraft of claim 1, further comprising an electronic control system configured to vary the electrically powered rotational input provided to the rotational output coupling by the electric motor responsive to a control input.  (Cloutier, paragraph 40)


Regarding Claim 3, Zimmerman in view of Cloultier discloses the watercraft of claim 2, wherein the electronic control system comprises a forward and reverse mode selector configured to change a polarity of power supplied to the electric motor to vary a direction of rotation of the electrically powered rotational input.
(Cloutier, Fig. 9)

Regarding Claim 4, Zimmerman in view of Cloultier discloses the watercraft of claim 2, wherein the electronic control system comprises a throttle configured to vary a rotation rate of the electric motor to vary the electrically powered rotational input. (Cloutier, paragraph 40)

Regarding Claim 5, Zimmerman in view of Cloultier discloses the watercraft of claim 2, wherein the control input includes a rotation rate of the crank. (Cloutier, paragraph 44)

Regarding Claim 6, Zimmerman in view of Cloultier discloses the watercraft of claim 2, wherein the electronic control system is further configured to vary a level of electric assist provided by the electric motor relative to a level of the human powered rotational input. (Cloutier, paragraph 44)

Regarding Claim 7, Zimmerman in view of Cloultier discloses the watercraft of claim 6, further comprising a display device, wherein the electronic control system is further configured to display a selected electric assist mode via the display device. (Cloutier, paragraph 63-65)

Regarding Claim 11, Zimmerman in view of Cloultier discloses the watercraft of claim 1, wherein the modular hybrid propulsion unit is removable from the complementary housing receiver. (Zimmerman paragraph 16)

Claims 14 -18 are contained with the limitations of Claims 1-6 and are rejected on the same grounds.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20170341718 A1) in view of Cloutier (US 20210229790 A1) and further in view of Palvoelgyi (US 20120238159 A1).
Regarding Claim 12, Zimmerman in view of Cloultier discloses the watercraft of claim 1, wherein the crank is connected to the rotational output coupling but does not explicitly disclose the connection via a directional clutch that engages with the rotational output coupling when the crank is rotated in a first direction that corresponds to a forward rotation direction of the propeller, and disengages with the rotational output coupling when the crank is rotated in a second direction opposite the first direction that corresponds to a reverse rotation direction of the propeller.
	Palvoelgyi discloses the crank is connected to the rotational output coupling via a directional clutch that engages with the rotational output coupling when the crank is rotated in a first direction that corresponds to a forward rotation direction of the propeller, and disengages with the rotational output coupling when the crank is rotated in a second direction opposite the first direction that corresponds to a reverse rotation direction of the propeller. (paragraph 33)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the clutch of Pavoelgyi to the connection of Zimmerman.  The motivation to modify Zimmerman is to prevent backwards pedaling.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20170341718 A1) in view of Cloutier (US 20210229790 A1) and further in view Salmon (US 20190283854 A1)
	Regarding Claim 8, Zimmerman in view of Cloultier discloses the watercraft of claim 7, but does not explicitly disclose wherein the electronic control system is further configured to display a current battery charge state.
	Salmon discloses a watercraft display wherein the electronic control system is further configured to display a current battery charge state. (paragraph 49)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the battery display feature of Salmon to the display of Cloutier.  The motivation to modify Zimmerman in view of Cloutier is to provide operational information recognized as significant.

Regarding Claim 9, Zimmerman in view of Cloultier discloses the watercraft of claim 2, but does not explicitly disclose wherein electronic control system is further configured to wirelessly receive the control input as a wireless communication from a mobile device.
	Salmon discloses a wherein electronic control system is further configured to wirelessly receive the control input as a wireless communication from a mobile device. (See Fig. 1.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to configure the input to wirelessly receive the control input as a wireless communication from a mobile device.  The motivation to modify Zimmerman in view of Cloutier is to allow remote control.



Allowable Subject Matter
Claims 10, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        18 June 2022